Case 3:20-cv-00091-SLH Document 33 Filed 03/11/21 Page 1 of 11

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JANICE R. MILLER, individually and as )
Administratrix of the ESTATE OF BARRY )
JACOB MILLER, )
)
Plaintiff, ) Civil Action No. 3:20-cv-00091
) Judge Stephanie L. Haines
vs. )
)
THE HEIL CO.. )
)
Defendant.
MEMORANDUM OPINION

 

Plaintiff commenced this action by filing a complaint in the Court of Common Pleas of
Cambria County (ECF No. 1-1). Plaintiff, a resident of Summerhill, Pennsylvania, is the mother
of the deceased Barry Jacob Miller (“Miller”) and the administratrix of his estate. Jd. at 92-3.
The complaint states that Miller died as a result of catastrophic injuries suffered in a work-related
incident on July 2, 2018, while he was working as a refuse collector operating a Heil “Big Bite”
rear loading garbage truck (hereafter “truck”). Jd. at 4. Plaintiff's complaint asserts wrongful
death and survival actions sounding in negligence, strict product liability, and breach of warranty
against Defendant arising from this incident.

Defendant removed this action to federal court and then filed the instant partial motion to
dismiss and a motion to strike (ECF No. 3) and a brief in support of the motion to dismiss and
motion to strike (ECF No. 5). Specifically, Defendant requests that all warranty claims be
dismissed from the complaint for failure to state a claim upon which relief can be granted and also
moves to strike under Fed. R. Civ. P. 12(e) various “catch-all” subparagraphs that Defendant

contends are not pleaded with the requisite specificity. Plaintiff's brief in opposition to
Case 3:20-cv-00091-SLH Document 33 Filed 03/11/21 Page 2 of 11

Defendant’s partial motion to dismiss and motion to strike (ECF Nos.7-8)! asserts that the warranty
claims are sufficiently pleaded and that there is no basis to strike the identified subparagraphs
under Rule 12(e). For the reasons set forth below, the Court will grant Defendant’s motion in part
and deny it in part. The Court agrees with Defendant that Plaintiff has failed to state a claim for
breach of express warranty and breach of implied warranty of fitness for a particular purpose, but
the Court will deny Defendant’s motion in all other respects. Further, the dismissal of Plaintiff's
breach of express warranty and breach of implied warranty for fitness for a particular purpose
claims shall be without prejudice to Plaintiff's ability to amend these claims through filing an
amended complaint, insofar as the facts of this case support such claims under Pennsylvania law.
I. Factual and Procedural History

The following facts are accepted as true for the purpose of the pending Motion to Dismiss
(ECF No. 3):

Barry Jacob Miller was an employee of Pro Disposal, a waste collection company, and as
part of Miller’s job duties, he and his coworkers operated a Heil “Big Bite” rear loading garbage
truck intended to be used to collect and compact refuse emptied into the truck’s hopper by means
of a container lift system (ECF No. 1-1 at (§18-19). On July 2, 2018, at approximately 6:30 a.m.,
while Miller was working at his job unloading a dumpster in Johnstown, Pennsylvania, the garbage
truck’s wire cable escaped the container lifting system’s cable guide with the dumpster in a raised
position and the dumpster swung to the passenger side of the garbage truck, pinning Miller between
the dumpster and the passenger side of the truck. Jd. at 20-23. Asa result, Miller sustained

serious injuries which Plaintiff alleges ultimately caused his death. Jd. at {24. Plaintiff asserts

 

| Plaintiff filed her brief in opposition as part of her response to Defendant’s motion at ECF No.
7 and then again as a standalone document at ECF No. 8.

2
Case 3:20-cv-00091-SLH Document 33 Filed 03/11/21 Page 3 of 11

that the truck that caused Miller’s death was “defective and posed a dangerous and unsafe risk by
exposing operators to a known hazard in which a dumpster could swing, move unexpectedly,
and/or dislodge from the rear of the garbage truck into the operator's work area.” Jd. at 926.
Plaintiff describes that the truck was defective because, inter alia, it lacked adequate controls to
ensure that the dumpster did not swing or dislodge from the truck, it lacked appropriate features to
ensure that the container lifting system’s cable wire stayed within its cable guide during use, and
that the container lifting system controls were located within a zone of danger to the operator. Id.
at 27-29.

In the complaint’s breach of warranty claims, Plaintiff generally alleges Defendant
warranted that the subject garbage truck and its components were safe for use and for the purposes
intended, and was of merchantable quality. Jd. at (67. Specific to a claim for breach of express
warranty, Plaintiff pleads that Defendant expressed such warranties, but to the extent they were
written, the warranty is not presently available to Plaintiff. Jd. Plaintiff states further that the
purchaser of the truck relied upon the representations in the warranty, that it was part of the bargain
for sale, and that the breach of the warranty caused by the truck’s defects led to Miller's death. Id.
at 4969-72.

Il. Standard of Review
To survive a motion to dismiss, a plaintiff must allege “only enough facts to state a claim
to relief that is plausible on its face.” Bell Adl. v. Twombly, 550 U.S. 544, 570 (2007). “A claim
has facial plausibility when the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). When there are well-pleaded factual allegations, a court should assume
Case 3:20-cv-00091-SLH Document 33 Filed 03/11/21 Page 4 of 11

their veracity and then determine whether they plausibly give rise to an entitlement to relief. Id.
at 664.

Rule 8 “demands more than an unadorned, the-defendant-unlawfully-harmed-me
accusation.” Ashcroft v. Igbal, 556 U.S. 662, 678 (2009). “Threadbare recitals of the elements of
a cause of action, supported by mere conclusory statements” will not suffice. Jd. To avoid
dismissal, plaintiffs “must allege facts to ‘nudge [their] claims across the line from conceivable to
plausible.” Mann v. Brenner, 375 F. App’x 232, 235 (3d Cir. 2010) (quoting Bell Atl. v.
Twombly, 550 U.S. at 570).

If a complaint is “so vague or ambiguous that a party cannot reasonably be required to
frame a responsive pleading,” a party may move for a more definite statement. Fed. R. Civ. P.
12(e). However, Rule 12(e) motions are “highly disfavored since the overall scheme of the federal
rules calls for relatively skeletal pleadings and places the burden of unearthing factual details on
the discovery process.” 4.M. Skier Agency, Inc. v. Creative Risk Servs., 2006 WL 167762, at *12
(M.D. Pa. Jan. 20, 2006) (quoting Hughes v. Smith, 2005 WL 435226, at *4 (E.D. Pa. Feb. 24,
2005)); see also Schaedler v. Reading Eagle Publications, Inc., 370 F.2d 795, 798 (3d Cir.
1967) (“Although the motion for a more definite statement continues to exist in rule 12(e), it is
directed to the rare case where because of the vagueness or ambiguity of the pleading the answering
party will not be able to frame a responsive pleading.”). Whether to grant a motion to strike is
reserved to the discretion of the district court, although such motions are disfavored and usually
denied unless the allegations have no possible relation to the controversy and may cause prejudice
to one of the parties, or if the allegations confuse the issues. Woodard v. FedEx Freight East, Inc.,

250 F.R.D. 178, 181-182 (M.D. Pa. 2008) (internal citation omitted).
Case 3:20-cv-00091-SLH Document 33 Filed 03/11/21 Page 5 of 11

Ill. Legal Analysis

In its partial motion to dismiss, Defendant contends that Plaintiff's warranty claims fail
because Plaintiff does not plead that Plaintiffs decedent Miller had any knowledge of the
conditions or sale or purchase of the truck, Plaintiff does not allege or identify to whom any alleged
warranties were made, who relied on such warranties, or whether Miller was ever a party to such
warranties while operating the truck, and Plaintiff does not set forth the language from the alleged
warranty or attach the warranty (ECF No. 3 at pp. 6-7). Defendant also argues that certain
allegedly open-ended language in the ad damnum paragraphs and paragraphs 30, 83, and 84 should
be stricken under Rule 12(e) for lacking the required specificity. Plaintiff's brief in opposition
argues that the warranty claims were adequately stated and there is no basis to strike the identified
language under Rule 12(e).

A. Plaintiff has failed to state a claim for breach of express warranty.

In Pennsylvania, a seller creates an express warranty under Pennsylvania’s Uniform
Commercial Code by “any affirmation of fact or promise made by the seller to the buyer which
relates to the goods and becomes part of the basis of the bargain.” 13 Pa. Cons. Stat. § 2313(a).
An express warranty is a promise made by the seller to the buyer which relates to the goods.
Nationwide Insurance Co., v. General Motors Corp./Chevrolet Motor Division, 625 A.2d 1172,
1177 (1993). Formal words or a specific intent to create an express warranty are not necessary—
the seller need not use the words “warrant” or “guarantee” or have a specific intention to make a
warranty—but a mere opinion or commendation of the goods does not create a warranty. 13 Pa.
Cons. Stat. § 2313(b). A court must first determine whether the seller’s statement “constitutes an
affirmation of fact or promise,” and if it does, determine whether the statement was “part of the

basis of the bargain.” Versatile Metals, Inc. v. Union Corp., 693 F. Supp. 1563, 1567 (E.D. Pa.
Case 3:20-cv-00091-SLH Document 33 Filed 03/11/21 Page 6 of 11

1988). If those two conditions are met, an express warranty exists. Jd. (citing Sessa v. Riegle, 427
F. Supp. 760, 765 (E.D. Pa. 1977), aff'd 568 F.2d 770 (3d Cir. 1978)). A successful claim for
breach of express warranty must plead such statements, reliance on behalf of the consumer, which
presumes an awareness of the warranty, and, finally, damages. See Price v. Chevrolet Motor Div.
of Gen. Motors Corp.. 765 A.2d 800 (Pa. Super. 2000).

Plaintiff alleges Defendant warranted that the truck and its components were safe for use
and for the purposes intended, and was of merchantable quality (ECF No. | at §67). Plaintiff
pleads that Defendant expressed such warranties. but to the extent they were written, the warranty
is not presently available to Plaintiff. /d. Plaintiff states further that the purchaser of the truck
relied upon the representations in the warranty, that 1t was part of the bargain for sale, that the
representations were intended to extend to the users of the truck, and that the breach of the warranty
caused by the truck’s defects led to Miller’s death. Id. at 468-72.

Plaintiff restates the required elements for asserting a breach of express warranty but does
not plead any facts as to the specific terms within the express warranty that would support these
elements. Without any indication from Plaintiff regarding the contents or circumstances of the
alleged express warranty, the Court cannot determine whether Defendant breached an express

warranty.* See Barker v. Hostetter, No. 13-5081, 2014 WL 1464319, at *26 (E.D. Pa. April 15,

 

2 The Court notes that “Pennsylvania law allows for the enforcement of an express warranty by a
third party under circumstances where an objective fact-finder could reasonably conclude: (1) the
party issuing the warranty intends to extend the specific terms of the warranty to the third party
(either directly or through an intermediary); and (2) the third party is aware of the specific terms
of the warranty, and the identity of the party issuing the warranty.” Fairmont Supply Co, v.
Cressman Tubular Prods. Corp., No. 10-1606, 2011 WL 1327416, at *4 (W.D. Pa. Apr. 6,
2011) (Schwab, J.) (citing Goodman v. PPG Indus., Inc., 849 A.2d 1239, 1246 (Pa. Super. Ct.
2004). However, in this case, the complaint does not contain the facts necessary for the Court to
apply this test to Plaintiff's breach of express warranty claim. Accordingly, as stated herein,
Plaintiff will be permitted to amend the complaint, insofar as the facts adduced in discovery
support such a claim under Pennsylvania law.
Case 3:20-cv-00091-SLH Document 33 Filed 03/11/21 Page 7 of 11

2014) (granting motion to dismiss on express warranty claims as plaintiffs did not plead contents
of the alleged express warranty contained within plaintiffs’ agreements with defendants).

Here, Plaintiff has not pleaded any facts to support that Defendant issued a warranty, the
express terms of that warranty, or that it intended to extend the warranty to Miller. The Court
rejects Defendant’s argument that Plaintiff must attach a written express warranty to the complaint
as the Federal Rules of Civil Procedure have no such requirement. However, a basic description
of the express terms of the warranty is needed in order for the Court to determine the viability of
Plaintiff's claims. See Fleischer v. Fiber Composites, LLC, No. 12-1326, 2012 WL 5381381, at
*4 (E.D. Pa. Nov. 2, 2012) (“[iJn order to survive a motion to dismiss, a complaint asserting
a claim for breach of an express warranty must provide more than bald assertions and should
identify specific affirmations by the defendant that would constitute the alleged express
warranty.”) (internal citations omitted).

Plaintiff's breach of express warranty claim will be dismissed without prejudice to give
Plaintiff the opportunity to reassert this claim with facts to support the elements of a breach of
express warranty claim under Pennsylvania law. The Court is not unsympathetic to the situation
of a plaintiff who often must file a complaint without the benefit of obtaining full discovery from
defendant, particularly in wrongful death and survival action. Ultimately though, if an express
warranty was made in this case regarding the truck, Plaintiff must plead the basic facts regarding
the terms of the express warranty and the circumstances under which the express warranty was
made in order for the Court to be able to determine if such terms extended to Miller, if the terms
were breached, and if such breach caused Plaintiff's damages.

B. Plaintiff has sufficiently stated a claim for breach of implied warranty of

merchantability but failed to state a claim for breach of implied warranty of fitness
for a particular purpose.
Case 3:20-cv-00091-SLH Document 33 Filed 03/11/21 Page 8 of 11

Under the Pennsylvania Uniform Commercial Code, both an implied warranty of fitness
for a particular purpose and merchantability: “arise[s] by operation of law and serve[s] to protect
buyers from loss where the goods purchased are below commercial standards.” Altronics of
Bethlehem, Inc. v. Repco, Inc., 957 F.2d 1102, 1105 (3d Cir. 1992). Every product sold is done so
with an implied warranty of merchantability and that it is fit for the purpose sold. Vilases v.
Montgomery Ward & Co., 377 F.2d 846 (3d Cir. 1967). The goods must be “fit for the ordinary
purposes for which such goods are used.” 13 Pa. Cons. Stat. Ann. § 2314(b)(3).

A successful breach of implied warranty of merchantability must show that the product
was defective in that the product “functioned improperly in the absence of abnormal use and
reasonable secondary causes.” Altronics of Bethlehem, Inc. v. Repco, Inc., 957 F.2d at 1105 (3d
Cir. 1992). As alleged, Miller was injured by the defective truck manufactured by Defendant. As
a result, Plaintiff can properly bring this claim against Defendant if it alleges (1) that the truck
malfunctioned; (2) that Miller used the product as intended or reasonably expected by the
manufacturer Defendant; and (3) the absence of other reasonable secondary causes. Jd. See also,
EOT Prod. Co. v. Aspen Flow Control, LLC, No. 2:20-cv-295, 2020 WL 6545998, at *2 (W.D. Pa.
Nov. 6, 2020). Plaintiff has done so. Plaintiff pleads that Defendant warranted that the truck was
merchantable. Jd. at §67. Plaintiff's complaint describes that Miller was operating the truck for
the purpose of collecting garbage from a dumpster in his role as an employee for Pro Disposal, a
waste collection company (ECF 1-1 at {4 and 18). Plaintiffalso adequately pleads that the truck’s
defects allegedly rendered it unsafe for its intended use and not of merchantable quality,
describing, inter alia, that the truck lacked adequate controls to ensure a dumpster’s trunnion bars
stayed engaged and locked in place when the dumpster was elevated, that the truck lacked adequate

controls to ensure the winch system’s cable wire stayed within its cable guide, and that the
Case 3:20-cv-00091-SLH Document 33 Filed 03/11/21 Page 9 of 11

placement of the controls required the workers to operate its controls from within a zone of danger
due to the container swinging hazard (ECF No. 1-1 at 26-30).

Plaintiff correctly cites in her brief that a breach of warranty for fitness for a particular
purpose claim “requires that the seller had reason to know of the buyer’s particular purpose at the
time of contracting and that the buyer was relying on the seller’s expertise. In that case, the goods
are implicitly warranted to be fit for that particular purpose.” Altronics of Bethlehem, Inc. v. Repco,
Inc., 957 F.2d at 1105 (3d Cir. 1992) (citing 13 Pa. C. S. §2315). However, Plaintiff's complaint
does not plead any facts that support that Defendant had reason to know of the buyer’s particular
purpose at the time of the sale of the truck and that the buyer was relying on the seller’s expertise.
However, given the specialized, commercial nature and functions of the truck, the Court will
dismiss this claim but such dismissal will be without prejudice for Plaintiff to reassert this claim
insofar as facts adduced during discovery support a claim for breach of implied warranty of fitness
for the particular purpose.

C. The language in the ad damnum clauses and subparagraphs 30, 83, and 84 are not so
vague or ambiguous that Defendant cannot reasonably prepare a response.

Defendant requests that the Court strike subparagraphs 30, 83 and 84 of the complaint
and language in the ad damnum clauses under Rule 12(e). Rule 12(e) states that:

“A party may move for a more definite statement of a pleading to which a responsive
pleading is allowed but which is so vague or ambiguous that the party cannot
reasonably prepare a response. The motion must be made before filing a responsive
pleading and must point out the defects complained of and the details desired. If the
court orders a more definite statement and the order is not obeyed within 14 days after
notice of the order or within the time the court sets, the court may strike the pleading
or issue any other appropriate order.”

As a preliminary issue, Plaintiff correctly states that Rule 12(e) does not provide that the

Court would strike these paragraphs for being vague or ambiguous without first ordering that

Plaintiff file a more definite statement and Plaintiff failing to obey such an order.
Case 3:20-cv-00091-SLH Document 33 Filed 03/11/21 Page 10 of 11

As to Defendant’s motion, Defendant argues that certain subparagraphs in the ad damnum
clauses in the complaint, as well as paragraphs 83 and 84, should be stricken as they refer to
Plaintiff seeking “all lawful damages for the pecuniary loses suffered by the Estate due to the
Decedent’s death” and “all legally recoverable damages” for the conscious pain and suffering
undergone by Plaintiff's decedent Miller before his death and for the value of the expectancy and
enjoyment of life which was terminated by the wrongdoing of Defendant and the defective garbage
truck at issue. Paragraph 30 states “...the subject garbage truck was defective in that its container
lifter system, among other things, lacked an adequate system to contain its wire cable...”
Defendant asserts that the “among other things” language would allow Plaintiff to assert additional
causes of action beyond the statute of limitations.

These statements are not so vague that Defendant can plausibly claim that it will not be
able to prepare a response. As to the damages language, Plaintiff has clearly stated the facts of the
incident involving Miller which she alleges entitle her to damages from Defendant in this wrongful
death and survival action. Pennsylvania law is well established as to Plaintiffs burden of proof
relating to issues of liability and Plaintiff's entitlement to damages under the various counts in the
complaint. Ultimately, while the Court appreciates the potential ambiguity in these subparagraphs,
Defendant can through discovery secure the information it needs to contest Plaintiff's claims for
damages and defend itself against Plaintiff's theories of liability in this case.

IV. Conclusion

Plaintiff has failed to state a claim for breach of express warranty and breach of implied
warranty for fitness for a particular purpose, but the dismissal of these claims shall be without
prejudice to reassert these claims in an amended complaint, insofar as the facts of this case support

such claims under Pennsylvania law. Defendant’s motion to dismiss as to Plaintiff's implied

10
Case 3:20-cv-00091-SLH Document 33 Filed 03/11/21 Page 11 of 11

warranty for merchantability and request to strike certain subparagraphs under Rule 12(e) shall be

denied.

An appropriate order follows.

DATED: (lac th ld, 702) Nhan bane

“Stephanie L. Haines
United States District Judge

 

11
